Citation Nr: 0512478	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This claim is again before the Board following 
completion of its directives in its June 2004 remand order.   

In February 2004, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in 
Washington, D.C.  The hearing transcript is of record.      


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing scoliosis and left leg 
a three-quarter inch shorter than the right leg.  

2.  There is medical history of involvement in an automobile 
accident about a decade before active duty, which purportedly 
resulted in back and left leg injury.    

3.  There is clear and unmistakable medical evidence that 
active duty did not cause any pre-existing back disorder to 
undergo increase in disability or aggravation beyond a 
natural progress of the disorder.      

4.  The veteran has degenerative changes in the spine, 
documented decades after service, with no evidence of 
manifestation thereof to a compensable degree within one year 
after discharge.     

5.  There is no medical evidence of any etiological 
relationship between the claimed back disorder and active 
duty.  



CONCLUSIONS OF LAW

1.  The veteran's pre-existing back disorder did not undergo 
aggravation or increase in disability during active service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The claimed back disorder was not incurred in active 
service; nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

As documented in various written statements of the veteran, 
argument submitted by his accredited representative, and the 
Board hearing transcript, the veteran's basic contention is 
that service connection is warranted for his present back 
problems because active service of two months chronically 
aggravated his pre-existing back condition.  More 
specifically, he contends that his pre-existing back problem 
stemmed from an accident in the mid-1950s during which the 
school bus in which he was a passenger "turned over," 
injuring his left leg and back.  He further maintains that he 
informed the military of his leg/back problem, but he 
nonetheless was inducted, and that the rigors of basic 
training exacerbated the problem, leading to a chronic back 
disability.  See November 2001 statement; VA Form 9.      

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The Board has carefully reviewed the entire record, including 
the veteran's service medical records.  The December 1963 
induction medical examination report documents no clinical 
evidence of a pre-existing back problem or musculoskeletal 
abnormality generally.  Consistent with the veteran's 
contentions, a December 1963 medical history report documents 
the veteran's statement that he is not in good health, and 
that his history includes involvement in a "school bus wreck 
in 1955" which reportedly injured his left leg and back.  
Nonetheless, as no clinical abnormality was noted upon 
induction and there is no evidence that another medical 
examination was performed in or shortly before February 1964, 
prior to commencement of active duty, the presumption of 
soundness attaches in this case.  Thus, the burden is on VA 
to rebut the presumption by clear and unmistakable evidence 
that the back disorder now claimed was both pre-existing and 
not aggravated by service.  Lack of aggravation can be shown 
with competent evidence of no increase in disability during 
service or that any increase in disability is due to the 
natural progress of the pre-existing condition.  If VA meets 
this burden, the claim would be denied, although the veteran 
is free to counter with evidence contrary to that cited by VA 
to show no aggravation or increase in disability.  Barring 
this, the claim fails, and service connection is to be 
denied.  

Having established that the presumption of soundness has 
attached, the relevant inquiry is whether there is a basis to 
find that the current back problems are the result of 
aggravation during service.  In general, any evidence of a 
cause-effect nexus between service and a claimed disorder 
must be medical - that is, in the form of a report of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to a diagnosis or etiology (medical causation) 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, lay testimony is 
not competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's position 
that there is a cause-effect relationship based upon 
aggravation, it requires medical evidence of such 
relationship, which, in this case, is comprised solely of the 
opinion of a VA doctor obtained in connection with the 
performance of a June 2004 compensation and pension (C&P) 
examination.    
    
The Board concludes, first, that the C&P medical opinion, 
together with service medical and lay evidence, constitute 
"clear and unmistakable" evidence of a pre-existing back 
problem, notwithstanding the lack of specific documentation 
thereof in a service entrance medical examination report.  
First, as for lay evidence, at no time did the veteran ever 
allege that he entered service with absolutely no relevant 
medical history concerning the back, or that the initial 
manifestation of back problems was during basic training.  He 
himself has consistently maintained that service connection 
is warranted based upon aggravation of a pre-existing problem 
incurred in a school bus accident, not due to initial 
manifestation of a back problem during service.  Second, a 
March 1964 service medical record (narrative summary of 
treatment provided at the U.S. Army Hospital in Fort Jackson, 
South Carolina, for complaints of back pain) refers to the 
veteran's reported history of "difficulty with pain in his 
back and left leg since 1955," which in all likelihood is a 
reference to the school bus accident even though the accident 
itself is not specifically documented in the report.  A 
physical examination yielded diagnoses of a left leg shorter 
than the right by three-quarter inch and lumbar scoliosis.  
The examiner said that the shortened the left lower leg 
results in a limp and compensatory pelvic tilt, and that 
scoliosis and shortened leg pre-existed service.  Third, the 
C&P examiner stated in his June 2004 report that the veteran 
has pre-existing mechanical lower back pain and shortened 
left leg.    

Thus, given the foregoing, the Board finds clear and 
unmistakable evidence of a pre-existing back problem.  There 
is no evidence - lay or medical - to contradict or otherwise 
call into question the soundness of the conclusion that the 
veteran entered service with a pre-existing back problem.  
The conclusion as to pre-existing nature of a back problem is 
sound regardless of whether back pain reported in December 
1963 had been due to a car accident many years before then or 
due to chronic gait and imbalance problems as a consequence 
of scoliosis and discrepancy between left and right leg 
lengths.  The bottom line is that the veteran entered service 
with a back problem of some kind, not clinically documented 
upon entrance.  Thus, as for the first prong of the Wagner 
test - clear and unmistakable evidence of pre-existing back 
disorder - VA has met its evidentiary burden.      

As for the second prong of the Wagner test, the Board also 
concludes that the 
pre-existing left back problem did not undergo chronic 
aggravation during service beyond a natural progress of the 
disorder.  The evidence against finding aggravation amply 
outweighs that favoring aggravation.  First and foremost, the 
June 2004 C&P medical opinion, written by a medical doctor 
(Dr. Ewing) who conducted a physical examination of the 
veteran and reviewed his medical history as documented in the 
claims folder, unequivocally provides: "While the veteran 
has preexisting mechanical lower back pain and leg shortening 
at the time of entry into the military and experienced pain 
in the military, there is no evidence that his condition was 
aggravated by his military service."  Dr. Ewing concluded 
that current lumbar spondylosis (diagnosis apparently 
followed after performance of diagnostic testing showing 
degenerative joint disease) is "less likely than not . . . 
related to active duty."  The Board agrees.  The record 
contains no objective evidence that aggravation took place 
during service, or even that active duty bears any 
relationship to degenerative disc disease or spondylosis, 
other than the veteran's lay contention that this is the 
case.  

The veteran has not countered the unfavorable C&P medical 
opinion with that of another doctor favoring the claim.  In 
this connection, the Board acknowledges the veteran's 
statement in his August 2004 letter to Congressman Wilson 
that a doctor, probably referring to an old family doctor, 
Dr. Wetherford (see Board hearing transcript, pp. 11-12), 
purportedly told him that there is a "possibility" his back 
problems could be the result of "vigorous training exercises 
in the Army."  The record does not include any favorable 
medical opinion from Dr. Wetherford (he reportedly is 
deceased and his records are not available) or any other 
doctor.   

Second, while significantly less probative than the C&P 
opinion, the Board notes that the post-service evidentiary 
record is sparse in terms of documentation of continuous 
symptomatology or treatment for back problems, which, 
together with the C&P opinion, strongly disfavors the claim.  
The veteran reported no treatment at a VA medical facility 
post-service.  He reported wearing a back brace and having 
received "some physical therapy" some 40 years ago (see 
June 2004 C&P report), which, coincidentally, would have been 
around the time when the veteran was discharged from active 
service.  Also submitted in support of the claim is a 2002 
bone marrow biopsy report from a private facility, which 
indicates nothing about etiology or aggravation.  Even 
assuming that the veteran did in fact receive physical 
therapy for back pain around or shortly after discharge, that 
fact alone does not address the key issue here - whether a 
medical doctor opined on a cause-effect relationship between 
active service and back problems, either due to some incident 
or injury during active duty or through aggravation of a pre-
existing back problem.  

Moreover, even if the veteran did have physical therapy 40 
years ago, the record as to medical evidence of 
symptomatology or related treatment since then is silent.  
The veteran repeatedly has stated that he has suffered from 
chronic back pain over the years because the military 
inducted him for basic training even after he reported a pre-
existing back problem, but he presents almost nothing by way 
of medical evidence to show the nature and extent of 
purported chronicity over time, other than generalized lay 
allegations.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service); 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that absence of evidence may be 
considered as one factor in rebutting the aggravation issue 
with respect to 38 U.S.C.A. § 1111 presumption of soundness).  
The lengthy post-service period devoid of medical evidence of 
continuity of symptomatology and treatment, while not 
dispositive, is probative and weighs heavily against the 
claim.  
 
In light of all of the foregoing, the Board finds that VA has 
met its burden to rebut the presumption of soundness as to 
the claimed back disability, and has shown no aggravation 
during service, by clear and unmistakable evidence.  
Accordingly, service connection is not warranted unless the 
veteran presents competent, persuasive medical evidence that 
the pre-existing back problem did in fact undergo chronic 
worsening during active duty, to counter the C&P medical 
opinion.  In such a case, any reasonable doubt against the 
claim could be resolved in the veteran's favor.  However, the 
record does not present such evidence.  Nor does a review of 
the C&P report suggest that the unfavorable opinion therein 
is unreliable, incompetent, or otherwise inadequate for 
deciding this claim.     

Further, while service connection has not been shown on 
either a theory of aggravation or direct causation due to 
some injury in service, the Board also has considered whether 
presumptive service connection is warranted.  There is no 
medical evidence of arthritic or degenerative changes in the 
spine, manifested to a minimum degree of 10 percent, dated 
within one year after discharge from service.  Thus, 
presumptive service connection is precluded.

Given the above, the Board must conclude that the 
preponderance of the evidence against the claim.  As such, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).




II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in September 2001, in advance of the issuance of the 
rating decision from which this appeal arises, informing him 
of the elements of service connection, and advising him what 
types of evidence would satisfy the elements (such as a 
doctor's nexus opinion).  It also advised him that VA would 
assist in obtaining missing pertinent evidence if he provided 
sufficient information to do so, by, for example, providing 
names and addresses of doctors who treated him for the 
claimed disorders, or informing VA of the existence of 
pertinent records in the custody of a federal agency or other 
entities.  It also informed him that C&P examination would be 
scheduled if warranted.  The veteran was notified that he 
ultimately is responsible for substantiating his claim 
notwithstanding VA's duty to assist.  The letter also 
informed him he could submit lay statements, or other 
evidence on his own.  Thus, through this letter, the veteran 
received adequate notice of what information and evidence not 
of record is needed to substantiate the claim, as well as his 
and VA's respective claim development responsibilities.  

Even though the Board finds that the September 2001 letter 
provided requisite VCAA notice as to the first three 
elements, it is worth noting that the RO went beyond the 
requirements when it provided the veteran two additional VCAA 
notices in April 2002 and June 2004.  These letters were 
substantially similar in content as that sent in 2001, but 
the June 2004 letter provided more specific details as to the 
status of the claim and what evidence and information have 
been obtained to date.  

The record indicates that the veteran received and considered 
the notices, because he submitted personal statements 
pertinent to the claim, and a recent private facility bone 
biopsy report.  The veteran did not, however, respond with 
evidence, or provide information about other sources of 
relevant evidence the VA could contact to obtain any missing 
evidence.  

Also, the June 2004 letter explicitly stated, in bold print: 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  Moreover, the January 
2005 Supplemental Statement of the Case (SSOC) included 
38 C.F.R. § 3.159 (2004), which states, among other things, 
that the veteran may submit any evidence in his possession 
pertinent to the claim.  

Under the circumstances, the Board is satisfied that the 
veteran has received more than adequate notice of all four 
elements of a VCAA notice, even though the fourth element 
arguably is not required.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  Moreover, 
after the issuance of the SSOC in January 2005, which clearly 
indicated the RO's continuing denial of the claim, the 
veteran and his accredited representative were on notice that 
an additional 60-day period would be permitted to comment on 
the SSOC or provide additional information.  Neither the 
veteran nor his representative submitted additional 
information, but further argument was submitted by the 
veteran and his representative.  The Board finds it 
reasonable to interpret such inaction to indicate 
satisfaction with the development of the claim.  Further, the 
Board does not find anything in the record to suggest that 
relevant evidence exists, but is missing from the record due 
to inaction on the part of VA in terms of notice.           

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, again, 
the veteran did not report receiving relevant medical 
treatment at a VA medical facility after service.  He did 
report receiving private medical treatment in the 1950s at a 
hospital, but it was determined by written correspondence, 
that these records are no longer available, apparently due to 
their age.  As for the records of the family physician (Dr. 
Wetherford), the veteran himself reported that this doctor is 
deceased and that his records are not available.  After the 
Board remanded the claim, he was provided full C&P medical 
examinations appropriate to the claim, which included 
physical examinations and a review of relevant medical 
history.  He also had an opportunity to give oral testimony, 
and exercised his right to do so.  The Board remanded the 
claim, at least in part, to ensure that various due process 
considerations associated with the duty to assist - namely 
the provision of complete examinations adequate for rating 
purposes - are met.  The remand directives have been 
completed.  Under the circumstances, the Board is satisfied 
that VA has complied with the duty-to-assist obligations of 
VCAA.  

On related matters, it is noted that the veteran wrote the 
Board directly in February 2005, stating: "I would like to 
schedule another [h]earing, if possible."  The veteran 
already testified at a Board hearing before the undersigned.  
In his February 2005 statement, the veteran essentially 
repeated previously-communicated allegations about why be 
believes service connection is warranted.  There is nothing 
to indicate that the veteran has new or materially different 
testimonial evidence not previously communicated and 
reflected in the record that would favor the claim, so that 
further testimony might be warranted notwithstanding the fact 
that he already was given one Board hearing.  Moreover, as 
the veteran is well aware, he was free to submit lay evidence 
in the form of written statements, and has done so after the 
Board hearing.      

Finally, the 2004 C&P examination report refers to the 
veteran's receipt of Social Security Administration (SSA) 
disability compensation benefits beginning in 2000.  The 
Board declines to remand this case solely for the purposes of 
obtaining SSA records.  Again, the veteran was told that VA 
would help him obtain any relevant evidence in the custody of 
government entities as long ago as in 2001 (see VCAA letter); 
he did not inform VA he is receiving SSA benefits.  Moreover, 
the June 2004 letter explained that SSA records would be 
obtained if the veteran notified VA he is receiving benefits, 
but he did not respond accordingly.  Finally, and most 
importantly, there is no basis to believe that SSA records 
would contain the requisite evidence on etiology or 
aggravation.  Presumably, the veteran would have informed VA 
of such evidence if that was the case, as he was given ample 
notice of what is needed to substantiate his claim.  He even 
reported that a private doctor (Dr. Wetherford) had opined 
many years ago that the back problem is service-related; if 
another doctor recently had opined similarly and such opinion 
was included in the fairly recent SSA application, it is 
reasonable to assume that the veteran would have brought it 
to VA's attention one way or another.           


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


